DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 09/15/2022, claim 1 is amended; claims 14-22, 25-27 and 31 have been cancelled. Claims 23-24, 28-30, 32-36 have been withdraw. Claims 37 and 38 are newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (EP 3,065,0260) in view of Collins et al. (EP 2 712 045). 
With respect to claims 1, 8, 13 and 37, Nielsen et al. (hereinafter, Nielsen) discloses an airport battery ground power unit (Fig. 3, 1) for supplying electric current to an aircraft parked on the ground, the ground power unit (Fig. 3, 1) comprising: a first electric battery (Fig. 3, 31); an inverter (Fig. 3, 150) for transforming an output current of the battery (30) to an alternating output current of the inverter (50) to be supplied to the aircraft; one or more first electronic switches (60, 80) for connecting and disconnecting the first battery (30) to and from the inverter (50), wherein the one or more first electronic switches (60, 80) is or are connected in serial to the first battery (30) and wherein the serially connected first battery (30) and the one or more first electronic switches (60, 80) are together connected to the inverter (50); a first digital controller unit (10) for controlling at least one of the one or more first electronic switches (Fig. 3, 60 or 80 or 100); wherein the ground power unit (Fig. 3, 1).

    PNG
    media_image1.png
    620
    757
    media_image1.png
    Greyscale

NIELSEN, however, does not expressly disclose a second electric battery and one or more second electronic switches for connecting and disconnecting the second battery to and from the inverter wherein the one or more second electronic switches or are connected in serial to the second battery; further a first diode connected in serial to first switch, a second diode connected in serial to second electronic switch.
 	Collins discloses, on the other hand, a second electric battery (see reproduced drawing below: Fig. 2, 14) and one or more second electronic switches (Fig. 2, 102/108) for connecting and disconnecting the second battery (Fig. 2, 14/16) to and from the load (Fig. 2, 110), wherein the one or more second electronic switches or are connected in serial to the second battery, and where one of the one or more second switches (102,108) is controlled by the first digital controller unit (104)  wherein in addition to the one or more first switches being connected in serial to the first battery, a first diode (103) is connected in serial, allowing current from the first battery to the  load and blocking or limiting current from the load or the second battery (16) to the first battery; and wherein in addition to the one or more second switches being connected in serial to the second battery (16), a second diode (103) is connected in serial, allowing current from the second battery (16) to the load and blocking or limiting current from the  load or the first battery (14) to the second battery (16) (see also description in paragraph 22-27); further, as amended, Collins discloses a first diode (Fig. 1, 19)  connected in serial to first switch (Fig. 1, 18), a second diode (Fig. 1, second 19) connected in serial to second electronic switch (Fig. 1, second 18; see description in paragraph 12-14).

    PNG
    media_image2.png
    742
    667
    media_image2.png
    Greyscale

NIELSEN and Collins are analogous art because they are from the same field of endeavor namely Ground power unit and parallel charging/discharging batteries. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a second batteries, switches and other circuitries, such as diode, etc. to the ground power unit of NIELSEN in view of the teachings of Collins for the advantage of more power for efficient use to the parked Aircraft needs.
With respect to claim 2, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the capacity of all batteries of the ground power unit in total is at least 80 kWh(Para. # 0014 and 0018).
With respect to claims 3 and 9-11, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses at least one of the one or more first electronic switches and at least one of the one or more second electronic switches are each configured to disconnect both poles of the respective battery from the inverter (Para. # 0030).
With respect to claims 4, 5 and 7, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the ground power unit comprises a battery charger configured to charge the first battery and the second battery (Para. # 0011and 0015).
With respect to claim 6, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the ground power unit (1) comprises a combustion engine driven generator set or a fuel cell with a continuous electric power output smaller or equal than 50% of the output power rating of the ground power unit, wherein the generator set is configured to feed the charger or the first and/or second charger (see Para. # 0011, 0013 and 17: generate maximum power and feed charger).  
With respect to claim 12, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses the ground power unit (1), each of the first and second housing, comprises a heating device configured to be automatically switched on or supplied with increased power, when the temperature falls below a predetermined temperature (e.g., -20°C), and to be automatically switched off or supplied with decreased power, when the temperature reaches a temperature above or equal to the predetermined temperature (Para. # 0007).  
With respect to claim 38, the combined references of Nielsen and Collins disclose the airport battery ground power unit as described above, wherein Collins discloses further comprising: a further electronic switch (Fig. 2, 108) connected in serial to the first battery (Fig. 2, 14), the first electronic switch (Fig. 2, 2), and the first diode(Fig. 2, 103), wherein the first diode is disposed between the first electronic switch and the further electronic switch(Fig. 2, SW 108 and SW 102: the first diode disposed between the two switches).
Response to Arguments
Applicant's arguments filed in the remarks of 09/15/2022 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argued that Collins, the second reference, does not discloses the first battery, first switch, and first diode are serial to each other and parallel to the also serially connected secondary battery, second switch and second diode.
Collins, however, discloses a structure that shows the first battery, first switch, and first diode are serial to each other and parallel to the also serially connected secondary battery, second switch and second diode as depicted in reproduced figure 1 below (red and green lines each serially connected, but the two serially connected elements are in parallel to each other, hence applicant argument is not found persuasive. 

    PNG
    media_image3.png
    500
    558
    media_image3.png
    Greyscale

The secondary reference used to fill in what the primary reference fails to teach as the concept is found obvious to one ordinary skilled in the art to include or expand the additional limitations as described by the secondary reference. Furthermore, since the rejections, as stated above, is a 103-obviousness rejection based on two references, it is improper to argue a single reference as only stands by itself. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859